DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/8/21 have been considered by the examiner.

Drawings
The drawings received on 11/8/21 are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
      Applicant needs to claim the connection of the second inputs to the DC power source as is claimed for the first inputs. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 18, 23-24, 29-31, 33-34 and 36-37 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by (US 5,191,519)
Kawakami discloses a current sharing control in parallel inverter system in Figs. 1-4.

In regard to claim 18. A distributed power system comprising (Fig. 2): a direct current (DC) power source (2) comprising an energy storage device; a first power converter (1a) comprising a first converter circuit (3a), a first controller (5a, 16a), first inputs, and first outputs; and a second power converter (1b) comprising a second converter circuit (3b) , a second controller (5b, 16b), second inputs, and second outputs, wherein the first inputs and second inputs are connected in parallel to the DC power source, wherein the first converter circuit and the second converter circuit are each configured to provide at the outputs alternating current (AC) power from the DC power source, wherein the first outputs and second outputs are connected in parallel to an AC network, wherein the first controller is configured to set a first AC power output from the first converter circuit, wherein the second controller is configured to set a second AC power output from the second converter circuit, and wherein the first AC power output is different from the second AC power output (see col. 3, line 60 to col. 4, line 44 and col. 6, lines 12-55).

In regard to claim 23.  The distributed power system of claim 18, wherein the energy storage device (2) comprises at least one of a battery, a fuel cell, and a flywheel (see col. 1, lines 40-46) .  

In regard to claim 24.  A method comprising: connecting first inputs of a first power converter to a DC power source (DC), wherein the DC power source (2) comprises an energy storage device, wherein the first power converter (1a) comprises a first converter circuit (3a), a first controller (5a, 16a), the first inputs, and first outputs; connecting second inputs of a second power converter (1b) to the DC power source, wherein the second power converter (1b) comprises a second converter circuit (3b), a second controller (5b, 16b), the second inputs, and second outputs; providing a first AC power set by the first controller from the DC power source to the first outputs by the first converter circuit; and providing a second AC power set by the second controller from the DC power source to the second outputs by the second converter circuit, wherein the first outputs and second outputs are connected in parallel to an AC network, and wherein the first AC power output is different from the second AC power output (see col. 3, line 60 to col. 4, line 44 and col. 6, lines 12-55).
.
In regard to claim 29.  The method of claim 24, wherein the first controller (5a, 16a) and the second controller (5b, 16b) are each configured to operate independently .  

In regard to claim 30.  The method of claim 24, wherein the energy storage device (2) comprises at least one of a battery, a fuel cell, and a flywheel (see col. 1, lines 40-46).  

In regard to claim 31.  A distributed power system comprising: an energy storage device comprising at least one battery (2); a first power converter (1a) comprising a first converter circuit (3a), a first controller (5a, 16a), first inputs, and first outputs; and 4Application No. 17/520,982Docket No.: 007841.00930\US a second power converter (1b) comprising a second converter circuit (3b), a second controller (5b, 16b), second inputs, and second outputs, wherein the first inputs and second inputs are connected in parallel to the energy storage device (2), wherein the first converter circuit and the second converter circuit are each configured to provide at the outputs alternating current (AC) power from the energy storage device, wherein the first outputs and second outputs are connected in parallel to an AC network, wherein the first controller is configured to set a first AC power output from the first converter circuit, wherein the second controller is configured to set a second AC power output from the second converter circuit, and wherein the first AC power output is different from the second AC power output (see col. 3, line 60 to col. 4, line 44 and col. 6, lines 12-55).
.  
In regard to claim 33. The distributed power system of claim 31, wherein the energy storage device (2) further comprises at least one of a fuel cell and a flywheel (see col. 1, lines 40-46) .

In regard to claim 34. (New) A method comprising: connecting first inputs of a first power converter (1a) to an energy storage device (2), wherein the energy storage device comprises a battery, wherein the first power converter (1a) comprises a first converter circuit (3a), a first controller (5a, 16a), the first inputs, and first outputs; 5Application No. 17/520,982Docket No.: 007841.00930\US connecting second inputs of a second power converter (1b) to the energy storage device (2), wherein the second power converter (1b) comprises a second converter circuit (3b), a second controller (5b, 16b), the second inputs, and second outputs; providing a first AC power set by the first controller from the energy storage device to the first outputs by the first converter circuit; and providing a second AC power set by the second controller from the energy storage device to the second outputs by the second converter circuit, wherein the first outputs and second outputs are connected in parallel to an AC network, and wherein the first AC power output is different from the second AC power output (see col. 3, line 60 to col. 4, line 44 and col. 6, lines 12-55).
 .  

In regard to claim 36. The method of claim 34, wherein the energy storage device (2) further comprises at least one of a fuel cell and a flywheel (see col. 1, lines 40-46) .  

In regard to claim 37.  The method of claim 34, wherein the first controller (3a, 16a) and the second controller (3b, 16b) are each configured to operate independently


Allowable Subject Matter
Claims 19-22, 25-28, 32 and 35 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yoscovick et al. disclose a systems and methods to increase the reliability and the service life time of photovoltaic (PV) modules.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077. The examiner can normally be reached 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF D BERHANE/Primary Examiner, Art Unit 2838